Exhibit 10.1
SECOND AMENDMENT OF LEASE
(10th Floor)
THIS SECOND AMENDMENT OF LEASE (this “Agreement” or “Second Amendment”) is made
as of ________ __, 2010 (the “Effective Date”), by and between 500-512 SEVENTH
AVENUE LIMITED PARTNERSHIP, a New York limited partnership (“Landlord”) having
an address c/o Newmark Knight Frank, 125 Park Avenue, New York, New York 10017,
and G-III LEATHER FASHIONS, INC. having an address at 512 Seventh Avenue, New
York, New York, 10018 (“Tenant”).
RECITALS:
WHEREAS, 500-512 Seventh Avenue Associates, Landlord’s predecessor-in-interest,
and J. Percy for Marvin Richards, Ltd., Tenant’s predecessor-in-interest,
entered into a certain agreement of lease dated as of April 31, 1998, as amended
by (i) Lease Modification Agreement dated as of November 25, 2003 (as so
amended, collectively the “Lease”) for the 10th Floor (the “Premises”) as more
particularly described in the Lease, in the office building located at and known
as 512 Seventh Avenue, New York, New York (the “Building”);
WHEREAS, Tenant desires to extend the term of the Lease for a period of ten
(10) years and two (2) months, and Landlord is willing to extend the term of the
Lease upon the terms and conditions hereinafter set forth; and
WHEREAS, Tenant has requested that Landlord grant Tenant an option to surrender
the Premises, and Landlord is willing to grant such option, on the terms and
conditions hereafter set forth.

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto by these presents do covenant and
agree as follows:
1. Recitals; Definitions. The Recitals set forth above are true and correct and
are incorporated herein and form a part of this Agreement. Unless otherwise
defined in this Agreement, all terms used in this Agreement that are defined in
the Lease shall have the meanings ascribed to them in the Lease.
2. Extension of Term. The term of the Lease is hereby extended for a period of
ten (10) years and two (2) months, commencing on February 1, 2013 and ending on
March 31, 2023, or until the term shall sooner cease or expire as hereinafter
provided, by law or otherwise, both dates inclusive. From and after the date
hereof, all references in the Lease to (i) “term” shall be deemed to mean the
term of the Lease as extended by this Agreement, and (ii) “Expiration Date”
shall be deemed to mean March 31, 2023.
3. Fixed Rent for Premises through January 31, 2013. From the Effective Date to
January 31, 2013, Tenant shall pay to Landlord the fixed annual rent (“Fixed
Rent”) for the Premises pursuant to the Lease.
4. Real Estate Taxes and Additional Rent for the Premises through January 31,
2013. Tenant agrees that, for the period commencing on the Effective Date and
ending on January 31, 2013, Tenant shall continue to pay, as and when provided
in the Lease, the tax escalation, and all other additional rent for the
Premises, as set forth in the Lease.
5. Real Estate Taxes and Additional Rent from and after January 31, 2013. During
the extended term, Tenant shall continue to pay the real estate tax escalation,
if any, pursuant to Article Fifty-Eighth of the Lease; however, from and after
January 31, 2013 the base tax year shall be the New York City real estate tax
year commencing July 1, 2011 and ending June 30, 2012, and that the base tax
year and each of the comparative years’ taxes shall be calculated with out
giving effect to any tax abatement or exemption.

 

2



--------------------------------------------------------------------------------



 



6. Fixed Rent for Premises — Extended Term. Commencing on February 1, 2013 and
during the balance of the term, Tenant shall pay to Landlord, in accordance with
the terms and conditions set forth in the Lease, Fixed Rent for the Premises in
the amounts set forth below:

      Time Period   Fixed Rent per Annum and per Month
 
   
February 1, 2013 —
March 31, 2013
  $439,448.25 per annum
($36,620.69 per month)
 
   
April 1, 2013 —
March 31, 2014
  $450,434.46 per annum
($37,536.21 per month)
 
   
April 1, 2014 —
March 31, 2015
  $461,695.32 per annum
($38,474.61 per month)
 
   
April 1, 2015 —
March 31, 2016
  $473,237.70 per annum
($39,436.48 per month)
 
   
April 1, 2016 —
March 31, 2017
  $485,068.65 per annum
($40,422.39 per month)
 
   
April 1, 2017 —
March 31, 2018
  $497,195.36 per annum
($41,432.95 per month)
 
   
April 1, 2018 —
March 31, 2019
  $537,285.24 per annum
($44,773.77 per month)
 
   
April 1, 2019 —
March 31, 2020
  $550,717.37 per annum
($45,893.11 per month)
 
   
April 1, 2020 —
March 31, 2021
  $564,485.31 per annum
($47,040.44 per month)
 
   
April 1, 2021 —
March 31, 2022
  $578,597.44 per annum
($48,216.45 per month)
 
   
April 1, 2022 —
March 31, 2023
  $593,062.38 per annum
($49,421.86 per month)

 

3



--------------------------------------------------------------------------------



 



7. Rent Credit During the Extension Term. Provided that Tenant is not in default
under the terms of this Lease beyond any applicable grace and notice periods as
of the date that the applicable portion of the credit is to be applied (or in
such event, at such time as any such default is cured), Tenant shall be entitled
to a credit against the obligation to pay Fixed Rent, in the following amounts:
an aggregate amount of $220,639.66 to be applied as follows: $18,310.35 for each
month commencing February 1, 2013 through November 1, 2013; and $18,768.11 for
each of February 1, 2014 and March 1, 2014.
Notwithstanding the foregoing, the credit shall not be applied against any
additional rent, electricity charges, or other like sums from time to time
payable by Tenant pursuant to the Lease, which amounts shall be paid without
abatement in accordance with the terms of the Lease (except as otherwise set
forth herein), nor against any Fixed Rent, if Tenant is in default of its Lease
obligations beyond applicable grace and notice periods on the date the credit
installment is to be applied, but shall be applied against Fixed Rent when such
default has been cured.
8. Renewal Option. Tenant shall have one option to renew the term of this Lease,
as to all, but not part of the Premises on all of the terms and conditions set
forth in the Lease, except as set forth below. The renewal option shall be for a
term of five (5) years (the “Renewal Option”), commencing April 1, 2023 and
ending March 31, 2028 (the “Renewal Term”).
(a) The Tenant’s right to renew the term of this Lease shall be conditioned on
(i) this Lease being in full force and effect and no default existing hereunder
beyond the expiration of any applicable notice and cure period at the time of
the delivery of the Renewal Notice (as defined below) or on the effective date
of the Renewal Term and (ii) Tenant simultaneously exercising the Renewal
Options under leases for spaces occupied by Tenant in the Building, so that
Tenant has renewed for a term of five (5) years, leases in the Building
aggregating no less than eight (8) full floors. Tenant may exercise the Renewal
Option by delivering written notice to Landlord, not less than twelve
(12) calendar months prior to the Expiration Date, (a “Renewal Notice”).

 

4



--------------------------------------------------------------------------------



 



(b) The Renewal Option is personal to the Tenant herein named and may not be
severed from this Lease nor separately sold or assigned.
(c) If Tenant timely exercises the Renewal Option, the term of this Lease shall
be renewed for the Renewal Term. The renewal of this Lease for the Renewal Term
shall be on all of the same terms, covenants and conditions as set forth herein
for the extended term, except that during the Renewal Term:
(i) Landlord shall have no obligation to perform any work in the Premises;
(ii) Tenant shall not be entitled to any Landlord work contribution or Landlord
construction allowance;
(iii) Tenant shall not be entitled to any rent credit, concession or abatement;
(d) Fixed Rent during the Renewal Term shall be as follows:

                  Fixed Rent in Renewal Term for Premises   Time Period   Fixed
Rent Per Annum     Fixed Rent Per Month  
April 1, 2023 — March 31, 2024
  $ 652,368.62     $ 54,364.05  
April 1, 2024 — March 31, 2025
  $ 668,677.83     $ 55,723.15  
April 1, 2025 — March 31, 2026
  $ 685,394.78     $ 57,116.23  
April 1, 2026 — March 31, 2027
  $ 702,529.65     $ 58,544.14  
April 1, 2027 — March 31, 2028
  $ 720,092.89     $ 60,007.74  

plus all other additional rent, including, but not limited to, the real estate
tax escalation;
(e) In the Renewal Term, the base tax year set forth in paragraph 9 above shall
not be changed.
13. Landlord’s Liability. The limitation of Landlord’s liability set forth in
Article Thirty-Third of the Lease shall be fully applicable with respect to
Landlord’s liability under this Agreement, and such provisions of the Lease are
hereby fully incorporated within this Agreement by this reference.

 

5



--------------------------------------------------------------------------------



 



14. Brokerage. Landlord and Tenant each warrant to the other that it has not
dealt with any broker or agent in connection with the negotiation or execution
of this Agreement, other than Newmark Knight Frank, which will be compensated by
Landlord per separate agreement. Tenant and Landlord shall each indemnify the
other against all costs, expenses, reasonable attorneys’ fees, and other
liability for commissions or other compensation claimed by any other broker or
agent claiming the same by, through, or under the indemnifying party.
15. Landlord’s Contribution.
(a) Landlord’s Contribution. Provided that this Lease is in full force and
effect and there is no event of default in Tenant’s obligation to pay Fixed Rent
or Additional Rent, and no other material event of default shall have occurred
and is then continuing hereunder (or in such event, upon the cure of any such
default), Landlord shall contribute, as hereinafter provided, an amount
(“Landlord’s Contribution”) equal to a maximum of Three Hundred Forty-Five
Thousand, Seven Hundred and Fifty Dollars ($345,750) toward Tenant’s actual cost
of Tenant’s alterations to be performed by or on behalf of Tenant in the
Premises, and “soft costs” incurred in connection with Tenant’s alterations,
including architectural and engineering fees and other soft costs incurred in
connection with Tenant’s alterations. Soft Costs shall mean the cost of space
planning, engineering and design costs, third party construction management
fees, permitting, furniture, moving and other soft costs and data and voice
equipment, cabling, wiring and related expenses and the cost of Tenant’s server
room. Landlord shall not be obligated to commence payment of the Work
Contribution for the Premises until February 1, 2013.

 

6



--------------------------------------------------------------------------------



 



(b) Parameters. Any cost of Tenant’s alterations in excess of Landlord’s
Contribution shall be paid entirely by Tenant. Tenant shall be entitled to
receive any portion of Landlord’s Contribution not actually expended by Tenant
in the performance of Tenant’s alterations and/or Soft Costs and/or not paid by
Landlord as required herein, as a credit against Fixed Rent for the Premises,
but not additional rent, provided that Tenant has provided to Landlord
reasonable proof that Tenant has paid in full the cost of Tenant’s alterations;
and provided further that (i) Tenant is not then in default of its obligation to
pay Fixed or additional rent and that no other material event of default shall
have occurred and be continuing hereunder and (ii) the credit shall be applied
against Fixed Rent due on or before the Final Submission Date, or six (6) months
thereafter, failing which, Tenant shall no longer be entitled to any credit for
unpaid portions of Landlord’s Contribution.
(c) Payment. Landlord shall make progress payments to Tenant or as directed by
Tenant on account of Landlord’s Contribution on a monthly basis in reimbursement
of or payment for the cost of the work performed during the previous month. Each
of Landlord’s progress payments will be limited to an amount equal to (a) the
aggregate amounts theretofore paid or payable by Tenant (as certified by an
authorized officer of Tenant) to Tenant’s contractors, subcontractors and
material suppliers (excluding any payments for which Tenant has previously been
reimbursed out of previous disbursements from Landlord’s Contribution),
multiplied by (b) a fraction, the numerator of which is the amount of Landlord’s
Contribution, and the denominator of which is the total contract price (or, if
there is no specified or fixed contract price for Tenant’s alterations, then
Landlord’s reasonable estimate thereof) for the performance of all of Tenant’s
alterations shown on all plans and specifications approved by Landlord. Such
progress payments shall be made within forty-five (45) days next following the
delivery to Landlord of requisitions therefor, signed by an officer of Tenant,
which requisitions shall set forth the names of each contractor and
subcontractor to whom payment is due, or to whom payment has been made by
Tenant, and the amount thereof, and shall be accompanied by

 

7



--------------------------------------------------------------------------------



 



(i) copies of partial waivers of lien from all contractors, subcontractors and
material suppliers covering all work and materials which were the subject of
previous progress payments by Landlord and Tenant; and (ii) a written
certification from Tenant’s architect that the work for which the requisition is
being made has been completed substantially in accordance with the plans and
specifications approved by Landlord. All requisitions shall be submitted on AIA
Form G702 and G703. All requisitions must be submitted no later than February 1,
2015 (hereafter referred to as the “Final Submission Date”). The final
requisition shall not be disbursed until all documentation required under this
Section 15(c) has been delivered to Landlord, together with (A) proof of the
satisfactory completion of all required inspections, if any, and issuance of any
required approvals, permits and sign-offs for Tenant’s alterations by all
governmental authorities having jurisdiction thereover; (B) final “as-built”
plans and specifications for Tenant’s alterations as required pursuant to the
Lease; and (C) the issuance of final lien waivers by all contractors,
subcontractors and material suppliers covering all of Tenant’s alterations.
Notwithstanding anything to the contrary set forth in this Lease, (i) the Work
Contribution shall be paid by Landlord in no less than three installments; and
(ii) Landlord will not be required to pay to Tenant any undisbursed portion of
the Landlord’s Contribution for any requisition not submitted prior to the Final
Submission Date. However, nothing set forth in the preceding sentence shall
limit Tenant’s right to a credit against Fixed Rent as set forth in Section
15(b) hereof. Notwithstanding anything to the contrary set forth in this
paragraph 15, if Tenant fails to pay when due any sums due and payable to any of
Tenant’s contractors or material suppliers and Tenant shall fail to remove or
bond any lien, such failure shall constitute a material event of default under
the Lease and, without limitation of Landlord’s other rights and remedies
hereunder, Landlord shall have the right, but not the obligation, to promptly
pay to such contractor or supplier all sums so due from Tenant, and sums so paid
by Landlord shall be deemed additional rent and shall be paid by Tenant within
ten (10) days after Landlord delivers to Tenant an invoice therefor.

 

8



--------------------------------------------------------------------------------



 



16. Articles Deleted. Landlord and Tenant agree that Articles Fifty-Fifth,
Seventy-Second, and Seventy-Fourth of the Lease are hereby deleted in their
entirety.
17. Notices to Landlord. Article Forty-Eighth of the Lease is hereby amended to
provide that copies of any notices sent to Landlord by Tenant shall be sent to
Gerstein Strauss & Rinaldi, LLP, 57 West 38th Street, 9th Floor, New York, New
York 10018, Attention: Victor R. Gerstein, Esq.
18. Electricity, Water and Sewer. Tenant shall pay to Landlord for electrical
use in each floor of the Premises in accordance with Article 23 below, and water
and sewer charges of $102 per month, in accordance with Articles Twenty-Three
and Twenty-Four of the Lease.
19. Tenant’s Surrender Option. As long as an Event of Default is not in
existence, and on the condition that Tenant and/or its subsidiaries and/or
affiliates have (i) exercised their Expansion Options contained in leases for
other space in the Building, and (ii) have not exercised a Surrender Option
under any other lease for space in the Building, so that Tenant and/or its
subsidiaries and/or affiliates occupy at least twelve (12) separate floors in
the Building, Tenant shall have the one time option (the “Surrender Option”) to
surrender the Premises. The surrender will be effective as of the date set forth
in Tenant’s Notice (defined below), which date shall not be earlier than the
sixth (6th) month anniversary of the transmittal of the Tenant’s Notice (the
“Surrender Date”). The Surrender Option shall be exercisable by Tenant’s giving
irrevocable written notice (“Tenant’s Notice”) to Landlord at least six
(6) months prior to surrender of the Premises. If (i) Tenant duly serves the
Tenant’s Notice, (ii) Tenant shall pay to

 

9



--------------------------------------------------------------------------------



 



Landlord Fixed Rent and all other sums owed under the Lease and all other leases
for spaces occupied by Tenant and/or its subsidiaries and/or affiliates in the
Building through the Surrender Date, and (iii) Tenant shall surrender vacant
possession of the Premises to Landlord on the Surrender Date in accordance with
the provisions of this Lease, free and clear of all tenancies, sub-tenancies and
occupancy rights, then the Lease shall be terminated as to the Floor surrendered
as of the Surrender Date. For sake of clarity, with regard to all of the space
occupied by Tenant in the Building under various leases, Tenant may surrender
one Floor.
20. Purpose. The Fourth Article of the Lease is hereby deleted and the following
is substituted therefor:
“Tenant shall use and occupy the demised premises for showroom, design, general
offices and sales offices for sale at wholesale and not retail, of all apparel
and accessories.”
21. Assignment. The Tenth and Seventeenth Articles of the Lease are hereby
deleted and the following is substituted therefor:
“TENTH: (i) Tenant shall not (A) assign or otherwise transfer this Lease or the
term and estate hereby granted, (B) sublet the demised premises or any part
thereof or allow the same to be used or occupied by others or in violation of
Fourth Article hereof, (C) mortgage, pledge or encumber this Lease or the
demised premises or any part thereof in any manner or permit any lien to be
filed against this Lease, the demised premises or the Building by reason of any
act or omission on the part of Tenant or enter into any agreement which would
permit the filing of a lien by any broker (except for a broker’s agreement in
connection with a proposed assignment by Tenant of its rights and obligations
under the Lease or a sublease of all or a portion of the demised premises), or
(D) advertise, or authorize a broker to advertise, for a subtenant or an
assignee at a specified rental rate without, in each instance, obtaining the
prior consent of Landlord, except as otherwise expressly provided in this
Article 10. For purposes of this Article 10, (w) the transfer of a majority of
the issued and outstanding capital stock of any corporate tenant, or of a
corporate subtenant, or the transfer of a majority of the total interest in any
partnership tenant or subtenant, however accomplished, whether in a single

 

10



--------------------------------------------------------------------------------



 



transaction or in a series of related or unrelated transactions, shall be deemed
an assignment of this Lease, or of such sublease, as the case may be, except
that the transfer of the outstanding capital stock of any corporate tenant, or
subtenant, shall be deemed not to include the sale of such stock by persons or
parties, through the “over-the-counter market” or through any recognized stock
exchange, other than those deemed “insiders” within the meaning of the
Securities Exchange Act of 1934 as amended (provided, however, that any transfer
of stock of Tenant or any affiliate of Tenant by Morris Goldfarb to members of
his immediate family for estate planning purposes shall not be deemed to effect
an assignment of the Lease), (x) a takeover agreement shall be deemed a transfer
of this Lease, (y) any person or legal representative of Tenant, to whom
Tenant’s interest under this Lease passes by operation of law, or otherwise,
shall be bound by the provisions of this Article 10, and (z) a modification,
amendment or extension of a sublease shall be deemed a sublease.
(ii) The provisions of subparagraph (i) hereof shall not apply to transactions
with a corporation into or with which Tenant is merged or consolidated or with
an entity to which substantially all of Tenant’s assets are transferred or, if
Tenant is a partnership, with a successor partnership (provided such merger or
transfer of assets is for a good business purpose and not principally for the
purpose of transferring the leasehold estate created hereby, and provided
further, that either the (x) the assignee has a net worth at least equal to or
in excess of the net worth of Tenant immediately prior to such merger or
transfer, or (y) such assignee delivers a letter of credit, in the form annexed
hereto as Exhibit A, in the amount equal to the product of (A) one (1) and
(B) the then prevailing monthly Fixed Rent).
(iii) Any assignment or transfer, whether made with Landlord’s consent as
required by subparagraph (i) or without Landlord’s consent pursuant to
subparagraph (ii) hereof, shall be made only if, and shall not be effective
until, the assignee shall execute, acknowledge and deliver to Landlord a
recordable agreement (unless the assignment shall be a “deemed” assignment by
reason of a transfer of a majority interest in Tenant), in form and substance
reasonably satisfactory to Landlord, whereby the assignee shall assume the
obligations and performance of this Lease and agree to be personally bound by
and upon all of the covenants, agreements, terms, provisions and conditions
hereof on the part of Tenant to be performed or observed and whereby the
assignee shall agree that the provisions of subparagraph (i) hereof shall,
notwithstanding such an assignment or transfer, continue to

 

11



--------------------------------------------------------------------------------



 



be binding upon it in the future. Tenant covenants that, notwithstanding any
assignment or transfer, whether or not in violation of the provisions of this
Lease, and notwithstanding the acceptance of fixed annual rent by Landlord from
an assignee or transferee or any other party, Tenant shall remain fully and
primarily liable for the payment of the fixed annual rent and additional rent
due and to become due under this Lease and for the performance of all of the
covenants, agreements, terms, provisions and conditions of this Lease on the
part of Tenant to be performed or observed.
(iv) The liability of Tenant, and the due performance by Tenant of the
obligations on its part to be performed under this Lease, shall not be
discharged, released or impaired in any respect by an agreement or stipulation
made by Landlord or any grantee or assignee of Landlord, by way of mortgage, or
otherwise, extending the time of, or modifying any of the obligations contained
in this Lease, or by any waiver or failure of Landlord to enforce any of the
obligations on Tenant’s part to be performed under this Lease, and Tenant shall
continue to be liable hereunder. If any such agreement or modification operates
to increase the obligations of a tenant under this Lease, the liability under
this subparagraph (iv) of the tenant named in the Lease or any of its successors
in interest, (unless such party shall have expressly consented in writing to
such agreement or modification) shall continue to be no greater than if such
agreement or modification had not been made. To charge Tenant named in this
Lease and its successors in interest after this Lease shall be assigned, no
demand or notice of any default to the named Tenant shall be required. Tenant
and each of its successors in interest hereby expressly waive any such demand or
notice.
(v) (A) Should tenant determine, subject to the provisions of this Lease, to
assign this Lease, other than by an assignment contemplated by subparagraph
(ii) hereof, Tenant shall not less than forty-five (45) days prior to the
effective date of the contemplated assignment, deliver to Landlord a written
notice of intent to assign or sublet this Lease, setting forth the terms and the
effective date of the contemplated assignment transaction, the identity of the
proposed assignee and information (including, without limitation, current
financial information regarding net worth, credit and financial responsibility)
with respect to the nature and character of the proposed assignee’s business,
and Landlord shall then have the right to elect, by notifying Tenant within
thirty (30) days of such delivery, to (x) terminate this Lease, as of such
effective date as if it were the Expiration Date set forth in this Lease or
(y) accept an assignment of this Lease from Tenant, and Tenant shall then
promptly execute and deliver to Landlord, or Landlord’s designee if so elected
by Landlord, in form reasonably satisfactory to Landlord’s counsel, an
assignment which shall be effective as of such effective date.

 

12



--------------------------------------------------------------------------------



 



(B) In the event that this Lease shall be assigned to Landlord or Landlord’s
designee or if the demised premises shall be sublet to Landlord or Landlord’s
designee pursuant to this subparagraph (v), the provisions of any such sublease
or assignment and the obligations of Landlord and the rights of Tenant with
respect thereto shall not be binding upon or otherwise affect the rights of any
holder of a superior mortgage or of a lessor under a superior lease unless such
holder or lessor shall elect by written notice to Tenant to succeed to the
position of Landlord or its designee, as the case may be, thereunder.
(C) Should Tenant determine subject to the provisions of this Lease, to sublet
the demised premises or any portion thereof, other than by a sublease
contemplated by subparagraph (ii) hereof, Tenant shall, not less than forty-five
(45) days prior to the effective date of the contemplated sublease, deliver to
Landlord a written notice of intent to assign or sublet this Lease, setting
forth the terms of the contemplated sublease transaction, the effective date
therefor, the identity of the proposed subtenant, and information with respect
to the nature and character of the proposed subtenant’s business, and Landlord
shall then have the right to elect, by notifying Tenant within thirty (30) days
of such delivery, to (x) terminate this Lease as to the portion of the demised
premises affected by such subletting or as to the entire demised premises, in
the case of a subletting thereof, as of such effective date, (y) in the case of
a proposed subletting of the entire demised premises, accept an assignment of
this Lease to Landlord from Tenant, and Tenant shall then promptly execute and
deliver to Landlord, or Landlord’s designee if so elected by Landlord, in form
reasonably satisfactory to Landlord’s and Tenant’s counsel, an assignment which
shall be effective as of such effective date, (z) accept a sublease from Tenant
of the portion of the demised premises affected by such proposed subletting or
the entire demised premises in the case of a proposed subletting thereof and
Tenant shall then promptly execute and deliver a sublease to Landlord, or
Landlord’s designee if so elected by Landlord, for the term provided in the
aforementioned written notice of intent to assign or sublet the Lease,
commencing with such effective date, at fair market rental rates.

 

13



--------------------------------------------------------------------------------



 



(D) If Landlord should elect to have Tenant execute and deliver a sublease to
Landlord or its designee pursuant to any of the provisions of subparagraph
(v)(C)(z) above, said sublease shall be in a form reasonably satisfactory to
Landlord’s counsel and on all the terms contained in this Lease, except that:
(1) Except as provided in subparagraph (v)(C)(z), the terms of the sublease
shall be on the same terms set forth in the term sheet delivered to Landlord (as
described in subparagraph (v)(C) hereof),
(2) The subtenant thereunder shall have the right to underlet the subleased
premises, in whole or in part, without Tenant’s consent,
(3) The subtenant thereunder shall have the right to make, or cause to be made,
any changes, alterations, decorations, additions and improvements that such
subtenant may desire or authorize,
(4) Such sublease shall expressly negate any intention that any estate created
by or under such sublease be merged with any other estate held by either of the,
parties thereto,
(5) Any consent required of Tenant, as lessor under that sublease, shall be
deemed granted if consent with respect thereto is granted by Landlord,
(6) There shall be no limitation as to the use of the sublet premises by the
subtenant thereunder,
(7) Any failure of the subtenant thereunder to comply with the provisions of
said sublease, other than with respect to the payment of rent to Tenant, shall
not constitute a default thereunder or hereunder if Landlord has consented to
such non-compliance,
(8) Such sublease shall provide that Tenant’s obligations with respect to
vacating the demised premises and removing any changes, alterations,
decorations, additions or improvements made in the subleased premises shall be
limited to those which accrued and related to such as were made prior to the
effective date of the sublease, and
(9) If subtenant shall fail to pay the rent under the sublease to Tenant within
ten (10) days after such installment of rent shall have become due, then Tenant
may give subtenant notice thereof and if subtenant shall continue to fail to
make any such payment within thirty (30) days after the giving of such notice,
then Tenant shall be entitled to offset the amount not paid against the next
rent coming due under the Lease. Notwithstanding anything herein to the
contrary, such offset right shall not be binding upon nor inure to any mortgagee
or superior lessor.

 

14



--------------------------------------------------------------------------------



 



(E) If pursuant to the exercise of any of Landlord’s options pursuant to this
subparagraph (v) this Lease is terminated as to only a portion of the demised
premises, then the fixed annual rent payable hereunder and the additional rent
payable pursuant to the terms of this Lease shall be adjusted in proportion to
the portion of the demised premises affected by such termination.
(vi) In the event that Landlord does not exercise any of the options available
to it pursuant to subparagraph (v) hereof, Landlord shall not unreasonably
withhold or delay its consent to an assignment of this Lease or a subletting of
the whole or any part of the demised premises for substantially the remainder of
the term of this Lease, provided:
(A) Tenant shall furnish Landlord with the name and business address of the
proposed subtenant or assignee and information with respect to the nature and
character of the proposed subtenant’s or assignee’s business, or activities,
such references and current financial information with respect to net worth,
credit and financial responsibility as are reasonably satisfactory to Landlord,
and an executed counterpart of the sublease or assignment agreement;
(B) The proposed subtenant or assignee is a party whose financial net worth,
credit and financial responsibility is, considering the responsibilities
involved, reasonably satisfactory to Landlord;
(C) The nature and character of the proposed subtenant or assignee, its business
or activities and intended use of the demised premises is, in Landlord’s
reasonable judgment, in keeping with the standards of the Building and the floor
or floors on which the demised premises are located;
(D) The proposed subtenant or assignee is not then an occupant of any part of
the Building or a party who dealt with Landlord or Landlord’s agent (directly or
through a broker) with respect to space in the Building during the six
(6) months immediately preceding Tenant’s request for Landlord’s consent;

 

15



--------------------------------------------------------------------------------



 



(E) All costs incurred with respect to providing reasonably appropriate means of
ingress and egress from the sublet space or to separate the sublet space from
the remainder of the demised premises shall, subject to the provisions of this
Lease with respect to alterations, installations, additions or improvements, be
borne by Tenant;
(F) Each sublease shall specifically state that (x) it is subject to all of the
applicable terms, covenants, agreements, provisions, and conditions of this
Lease, (y) the subtenant will not have the right to a further sublease
thereunder (except the subtenant of an entire floor of the demised premises
shall have all the rights to assign and sublease afforded to the named Tenant
herein (i.e., G-III Leather Fashions, Inc.); provided, notwithstanding the
provisions of subparagraph (vii)(B) of this Article 10, such subtenant shall pay
to Landlord any and all rents, additional charge or other consideration payable
under such sub-sublease or otherwise to subtenant by the sub-subtenant which is
in excess of the fixed annual rent and additional rent accruing during the term
of such sub-sublease in respect of the sub-subleased space (at the rate per
square foot payable by subtenant thereunder) pursuant to the terms of this Lease
(including, but not limited to, sums paid for the sale or rental of subtenant’s
fixtures, leasehold improvements, equipment, furniture or other personal
property, less, in the case of the sale thereof, the then net unamortized or
undepreciated cost thereof determined on the basis of subtenant’s federal income
tax returns), and less the reasonable costs of effecting such transaction,
including, without limitation, brokerage commissions, legal fees and build out
costs, or to allow the demised premises to be used by others, without the
consent of Landlord in each instance, and (z) a consent by Landlord thereto
shall not be deemed or construed to modify, amend or affect the terms and
provisions of this Lease, or Tenant’s obligations hereunder, which shall
continue to apply to the premises involved, and the occupants thereof, as if the
sublease had not been made;
(G) Tenant shall, together with requesting Landlord’s consent hereunder, have
paid Landlord any reasonable out-of-pocket costs incurred by Landlord to review
the requested consent including any attorneys fees incurred by Landlord;
(H) The proposed subtenant or assignee is not (w) a retail branch of a bank
trust company, safe deposit business, savings and loan association or loan
company; (x) an employment or recruitment agency; (y) a school, college,
university or educational institution, whether or not for profit; (z) a
government or any subdivision or agency thereof;

 

16



--------------------------------------------------------------------------------



 



(I) In the case of a subletting of a portion of the demised premises, the layout
of the portion so sublet shall be commercially reasonable and suitable for
normal renting purposes and such subletting will not result in more than two
(2) occupants (including Tenant) occupying the demised premises; and
(J) Tenant shall not have advertised or listed with any brokers the proposed
assignment or subletting at a rental rate less than the rental rates then being
charged under leases being entered into by Landlord for comparable space in the
Building.
(vii) If Tenant shall assign this Lease or sublease all or any part of the
demised premises, Tenant shall pay to Landlord, as additional rent:
(A) in the case of an assignment, an amount equal to one-quarter (1/4) of all
sums and other considerations paid to Tenant by the assignee for or by reason of
such assignment or otherwise (including, but not limited to, sums paid for the
sale of Tenant’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property, less, in the case of a sale thereof, the
then net unamortized or undepreciated cost thereof determined on the basis of
Tenant’s federal income tax returns); and
(B) in the case of a sublease, one-quarter (1/4) of the amount equal to any and
all rents, additional charge or other consideration payable under the sublease
or otherwise to Tenant by the subtenant which is in excess of the fixed annual
rent and additional rent accruing during the term of the sublease in respect of
the subleased space (at the rate per square foot payable by Tenant hereunder)
pursuant to the terms hereof (including, but not limited to, sums paid for the
sale or rental of Tenant’s fixtures, leasehold improvements, equipment,
furniture or other personal property, less, in the case of the sale thereof, the
then net unamortized or undepreciated cost thereof determined on the basis of
Tenant’s federal income tax returns).
The sums payable under this subparagraph (vii) shall be paid to Landlord as and
when paid by the subtenant or assignee, as the case may be, to Tenant.

 

17



--------------------------------------------------------------------------------



 



(viii) If Tenant defaults in the payment of any rent, Landlord is authorized to
collect any rents due or accruing from any assignee, subtenant or other occupant
of the demised premises and to apply the net amounts collected to the fixed
annual rent and additional rent reserved herein. The receipt by Landlord of any
amounts from an assignee or subtenant, or other occupant of any part of the
demised premises shall not be deemed or construed as releasing Tenant from
Tenant’s obligations hereunder or the acceptance of that party as a direct
tenant.”
22. Nonstandard Alterations. The Twelfth Article of the Lease is hereby amended
by adding the following Section:
“(c) Notwithstanding anything to the contrary, Landlord shall have the right and
privilege to serve at any time up to six (6) months prior to the expiration of
the term of this Lease, a notice upon Tenant that any “nonstandard alterations”
shall be removed and, in the event of service of such notice, Tenant will, at
Tenant’s cost and expense, remove the same in accordance with such request and
repair any damage to the demised premises caused by such removal; provided that
Landlord shall have advised Tenant at the time it consented to any such
nonstandard alteration that Landlord may require its removal at the end of the
Lease term, if and to the extent that Tenant shall have requested in writing
such advice from Landlord when it requested Landlord’s consent to such
alteration. For the purposes of this Article 12, a ‘nonstandard alteration’
shall mean auditoriums or similar type special use areas, vaults, atriums,
kitchen equipment and installations, internal stairways, slab reinforcements,
raised floors or other alterations which impede the installation of duct work or
other normal installations above the finished ceiling or which are not suitable
for normal office occupancy or which would be unusually difficult or costly to
remove in comparison to usual alterations required for general office purposes.
Notwithstanding the foregoing, it is understood and agreed by the parties hereto
that all improvements and other alterations to the demised premises made by or
on behalf of Tenant prior to the Effective Date shall be deemed to be standard
alterations which Landlord may not require Tenant to remove.”
23. Electricity. The Sixty-Eighth Article of the Lease is hereby deleted and the
following is substituted therefor:

 

18



--------------------------------------------------------------------------------



 



“(i) Tenant agrees that Landlord shall furnish electricity to Tenant on a
‘submetering’ basis. Landlord shall install any submeters reasonably required,
in Landlord’s judgment, in the demised premises for the purposes of this
Article, at Tenant’s sole cost and expense. Electricity and electric service, as
used herein, shall mean any element affecting the generation, transmission,
and/or distribution or redistribution of electricity, including, but not limited
to, services which facilitate the distribution of service.
(ii) Tenant covenants and agrees to purchase electricity from Landlord or
Landlord’s designated agent at charges, terms and rates, including, without
limitation, fuel adjustments and taxes, equal to those specified in the Con
Edison SC#4-I rate schedule effective on the date Landlord first provides
electricity to the demised premises on a submetering basis (the “effective”
date), or any successor rate schedule or service classification, plus five
percent (5%) for transmission line loss and other redistribution costs. Where
more than one (1) meter measures the service of Tenant in the Building, then the
service registered by each meter shall be aggregated and billed at the
applicable rate as if there were only one (1) sub- meter measuring Tenant’s
aggregate use in the entire demised premises. Bills therefor shall be rendered
at such times as Landlord may elect and the amount, as computed from a meter,
shall be deemed to be, and be paid as, Additional Charges. If any tax is imposed
by any Federal, State or Municipal authority upon Landlord’s receipts from the
sale or resale of electrical energy to Tenant hereunder, Tenant covenants and
agrees that where permitted by law, Tenant’s pro-rata share of such taxes shall
be included in the amount of Additional Charges to be paid by Tenant to Landlord
hereunder.
(iii) If all or part of the submetering additional rent payable in accordance
with this Article 22 becomes uncollectible or reduced or refunded by virtue of
any law, order or regulation, the parties agree that, at Landlord’s option, in
lieu of submetering Additional Charges, and in consideration of Tenant’s use of
the Building’s electrical distribution system and receipt of redistributed
electricity and payment by Landlord of consultant’s fees and other
redistribution costs, the fixed annual rent to be paid under this Lease shall be
increased by an “alternative charge” which shall be the average per rentable
square foot rate payable by Tenant for electricity during the prior twelve
(12) month period pursuant to this Article.

 

19



--------------------------------------------------------------------------------



 



(iv) Landlord shall not be liable for any loss or damage or expense which Tenant
may sustain or incur if either the quantity or character of electric service is
changed or is no longer available or suitable for Tenant’s requirements. Tenant
covenants and agrees that at all times its use of electric current shall never
exceed the capacity of existing feeders to the Building or wiring installation.
Any riser or risers to supply Tenant’s electrical requirements, upon written
request of Tenant, will be installed by Landlord, at the sole cost and expense
of Tenant, if, in Landlord’s reasonable judgment, the same are reasonably
necessary and will not cause permanent damage or injury to the Building or
demised premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expenses or otherwise
interfere with or disturb other tenants or occupants of the Building except to a
de minimis extent. In addition to the installation of such riser or risers,
Landlord will also, at the sole cost and expense of Tenant, install all other
equipment proper and necessary in connection therewith subject to the aforesaid
terms and conditions. The parties acknowledge that they understand that it is
anticipated that electric rates, charges, etc., may be changed by virtue of
time-of-day rates or other methods of billing, electricity purchases and the
redistribution thereof, and that the references in the foregoing paragraphs to
changes in methods of or rules on billing are intended to include any such
changes. Anything hereinabove to the contrary notwithstanding, in no event is
the submetering, additional rent or any “alternative charge” to be less than an
amount equal to the total of Landlord’s payment to public utilities and/or other
providers for the electricity consumed by Tenant (and any taxes thereon or on
redistribution of same) plus five percent (5%) for transmission line loss and
other redistribution costs. Landlord reserves the right to terminate the
furnishing of electricity upon sixty (60) days’ prior written notice to Tenant;
provided Landlord terminates the furnishing of electricity to at least fifty
percent (50%) of the tenants of the Building (not including those retail tenants
on the ground floor of the Building) to whom Landlord is furnishing electricity
on a submetered basis, in which event the Tenant may make application directly
to the public utility and/or other providers for the Tenant’s entire separate
supply of electric current and Landlord shall permit its wires and conduits, to
the extent available and safely capable, to be used for such purpose, but only
to the extent of Tenant’s then authorized load. Any meters, risers, or other
equipment or connections reasonably necessary to furnish electricity on a
submetering basis or to enable Tenant to obtain electric current directly from
such utility and/or other providers shall be installed at Tenant’s sole cost and
expense. Only rigid conduit or electrical metal tubing (EMT) will be allowed.
Landlord, upon the expiration of the aforesaid sixty (60) days’ prior written
notice period may discontinue furnishing the electric current but this Lease
shall otherwise remain in full force and effect.

 

20



--------------------------------------------------------------------------------



 



(v) Tenant’s use of electric energy in the demised premises shall not at any
time exceed the capacity of any of the electrical conductors and equipment in or
otherwise serving the demised premises. In order to insure that such capacity is
not exceeded and to avert possible adverse effect upon the Building’s
distribution of electricity via the Building’s electric system, Tenant shall
not, without Landlord’s prior consent in each instance (which consent shall not
be unreasonably withheld or delayed), connect any fixtures, appliances or
equipment (other than normal business machines and personal computers, which do
not materially increase Tenant’s electrical consumption) to the Building’s
electric system or make any alterations or additions to the electric system of
the demised premises existing on the Effective Date. Landlord shall continue to
make electrical energy available to the demised premises in accordance with
current practice.
(vi) (1) Upon Tenant’s request therefor, Landlord shall provide Tenant with
utility invoices and other reasonable documentation supporting its computation
of Additional Charges hereunder.
(2) At Landlord’s option, Tenant shall purchase from Landlord or Landlord’s
agent all lighting tubes, lamps, bulbs and ballasts used in the demised premises
and Tenant shall pay Landlord’s reasonable charges for providing and installing
same, on demand, as additional rent.
24. Default Notices. The Thirty-Ninth Article of the Lease is hereby amended as
follows:
(i) All references to “five (5) days” in subparagraph (a) thereof are hereby
deleted and “fifteen (15) days” is substituted therefor.
(ii) Subparagraph (b) thereof is hereby amended by deleting proviso (1)
therefrom and substituting the following therefor:
“(1) if Tenant shall make default in the payment of the rent reserved herein for
a period of five (5) days after receipt of written notice from Landlord that
same is past due or default in the payment of additional rent due herein for a
period of fifteen (15) days after receipt of written notice from Landlord that
same is past due . . .”

 

21



--------------------------------------------------------------------------------



 



25. Default. The Seventy-Fifth Article of the Lease is hereby amended by adding
the following provision:
“SEVENTY-FIFTH: (i) If Tenant shall fail to pay any installment of fixed annual
rent for more than five (5) days after the same becomes due and payable or any
amount of additional rent for more than fifteen (15) days after the same becomes
due and payable (collectively, the “Default Periods”), Tenant shall pay Landlord
a late charge of four cents ($0.04) for each dollar of such fixed annual rent or
additional rent as shall not have been paid to Landlord within said respective
Default Periods. Such late charge shall be without prejudice to any of
Landlord’s rights and-remedies hereunder or at law for nonpayment of rent, shall
be in addition thereto and shall be deemed to be additional rent.
Notwithstanding anything to the contrary contained herein, Tenant shall be
permitted to pay an installment of fixed annual rent late once per calendar year
without incurring a late charge, provided such payment is received no later than
the tenth (10th) day of the month in which such payment is due. Further;
notwithstanding anything to the contrary contained herein, Landlord shall waive
the late charge for one (1) late payment of additional rent by Tenant per
calendar year, provided such payment is received no later than thirty (30) days
after the date such payment was due.
(ii) If in accordance with the Thirty-Ninth Article of the Lease, Tenant shall
be in default in the payment of (A) any installment of fixed annual rent or any
amount of additional rent or (B) any other sum of money which shall become due
and payable by Tenant to Landlord pursuant to the terms of this Lease or by
reason of Tenant’s occupancy of the demised premises, in addition to (and not in
lieu of) the late charge provided for in subparagraph (i) above, Tenant shall
pay interest thereon at a rate equal to the lesser of four percent (4%) above
the prime rate per annum from time to time set forth in The Wall Street Journal,
calculated on the basis of the actual days elapsed, based on a 360-day year, or
the minimum rate of interest allowed by applicable law(s), if any, then
prevailing, from the date on which such installment or payment is due to the
date of payment thereof, and such interest shall be deemed to be additional
rent.
(iii) Except as required by statute and under the laws, nothing contained in
Article 39 or in this Article 75 shall be deemed to require Landlord to give the
notices therein or herein (if any) provided for prior to the commencement of a
summary proceeding for nonpayment of rent or a plenary action for the recovery
of rent on account of any default in the payment of the same, it being intended
that such notices are for the sole purpose of creating a conditional limitation
hereunder pursuant to which this Lease shall terminate and if Tenant thereafter
remains in possession or occupancy, it shall become a holdover tenant.”

 

22



--------------------------------------------------------------------------------



 



26. Miscellaneous. The following is hereby added as Article Eighty-Fifth of the
Lease:
“EIGHTY-FIFTH: (i) This Lease shall be governed in all respects by the laws of
the State of New York.
(ii) If, in connection with obtaining financing for the Building, a bank,
insurance company or other lending institution shall request reasonable
modifications to this Lease as a condition to such financing, Tenant will not
unreasonably withhold, delay or defer its consent thereto, provided that such
modifications do not increase the obligations of Tenant hereunder, decrease the
obligations of Landlord hereunder, except to a de minimis extent, or otherwise
materially or adversely affect Tenant’s leasehold interest hereby created.
(iii) Tenant shall not be entitled to exercise any right of termination or other
option granted to it by this Lease (if any) at any time when Tenant is in
monetary default, after applicable notice, grace and/or cure periods, in the
performance or observance of any of the covenants, terms, provisions or
conditions on its part to be performed or observed under this Lease.
(iv) Tenant shall not occupy any space in the Building (by assignment, sublease
or otherwise) other than the demised premises or other premises leased to Tenant
directly by Landlord (except if the named Tenant herein is subsequently
purchased by a third party which leases space. in the Building), except with the
prior written consent of Landlord in each instance.
(v) Tenant acknowledges that it has no rights to any development rights, “air
rights” or comparable rights appurtenant to the land or building, and consents,
without further consideration, to any utilization of such rights by Landlord and
agrees to promptly execute and deliver any instruments which may be requested by
Landlord, including instruments which may be reasonably requested by Landlord,
including instruments merging zoning lots, evidencing acknowledgment and
consent. The provisions of this paragraph shall be deemed to be and shall be
construed as an express waiver by Tenant of any interest Tenant may have as a
“party in interest” (as such quoted term is defined in Section 12 Zoning Lot of
the Zoning Resolution of the City of New York) in the building or the land.

 

23



--------------------------------------------------------------------------------



 



(vi) Any and all payments and charges to be paid by Tenant hereunder other than
the annual rent payable pursuant to this Lease shall be additional rent
hereunder for non-payment of which Landlord shall have all of the remedies
provided herein or at law.
(vii) If this Lease be a renewal of an existing lease between the parties or
their predecessors in interest, then any obligation of Tenant for the payment of
rent or additional rent or the performance of any obligation under such existing
lease which accrues prior to the expiration thereof shall constitute an
obligation under this Lease, except as modified by the Amendment (as that term
is defined in Article 38 of this Lease), for non-payment or non-performance for
which Landlord shall have all of the remedies provided herein.”
27. Common Areas. The following is hereby added as Article Eighty-Sixth of the
Lease:
“EIGHTY-SIXTH: As a material inducement to Landlord for entering into this
Lease, Tenant covenants and agrees that except for the inside surfaces of all
walls, windows and doors bounding the demised premises, all of the: remainder of
the Building is exclusively reserved to Landlord, subject to Tenant’s right to
use the common areas of the Building in accordance with the applicable
provisions of this Lease (including, without limitation, the lobby, elevators
and core bathrooms, as opposed to private bathrooms, on the tenth (10th) floor
of the Building). Notwithstanding anything to the contrary contained herein,
Tenant shall have the right to use in accordance with the Lease, the electric
and telephone closets and so-called “slop” sinks on the tenth (10th) floor of
the Building.”
28. Landlord’s Access to the Premises. The second sentence of the Twenty-First
Article of the Lease shall be amended to read as follows:
“Landlord or Landlord’s agents shall have the right to enter the demised
premises at reasonable times after notice (which may be oral) to Tenant to
examine the same . . .”

 

24



--------------------------------------------------------------------------------



 



29. Air Conditioning. The Twenty-Fifth Article of the Lease is hereby amended
by: (i) deleting the 4th sentence; and (ii) deleting the phrase “or Landlord’s
removal thereof or termination of the operation thereof, as provided in this
paragraph” in the second to the last sentence.
30. Article Second. Article Second of the Lease is hereby amended to delete the
following language: “expended by Landlord and/or which” in the second line of
subparagraph (a).
31. Rent Control. Article Fifty-Third of the Lease is hereby deleted in its
entirety, and the following language is substituted in its place:
“In the event the Fixed Rental or Additional Rental or any part thereof provided
to be paid by Tenant under the provisions of this Lease during the demised term
shall become uncollectible or shall be reduced or required to be reduced or
refunded by virtue of any federal, state, county or city law, order or
regulation, or by any direction of a public officer or body pursuant to law, or
the orders, rules, code or regulations of any organization or entity formed
pursuant to law, whether such organization or entity be public or private, then
Landlord, at its option, may at any time thereafter terminate this Lease by not
less than thirty (30) days’ written notice to Tenant, on a date set forth in
said notice, in which event this Lease and the term hereof shall terminate and
come to an end on the date fixed in said notice as if the said date were the
Expiration Date. Landlord shall not have the right to so terminate this Lease if
Tenant, within such period of thirty (30) days, shall, in writing, agree that
the rentals herein reserved are a reasonable rental and agrees to continue to
pay said rentals”.
32. Capital Improvements. Articles Fifth, Twenty-Fourth, and Twenty-Fifth are
hereby amended to provide that notwithstanding anything set forth to the
contrary in the Lease, Tenant shall not be responsible to pay for any capital
improvements to the Building, and is not responsible to pay for any sprinkler
installations required by Local Law 26/2004, or any sprinkler alterations unless
required by Tenant’s specific use of or alteration to the Premises.

 

25



--------------------------------------------------------------------------------



 



33. Continued Occupancy. Notwithstanding anything set forth to the contrary in
Article Fifty-Ninth of the Lease, Landlord agrees not to serve Tenant with a
notice of default based upon failure of Tenant’s continued occupancy unless the
Premises have been vacant for more than fourteen (14) months. Tenant
acknowledges that the previous sentence is not meant to limit Landlord’s rights
or remedies in the event of any other default by Tenant under this Lease, or in
any way interfere with the rights of Landlord to enforce the provisions of this
Lease.
34. Ratification. This Agreement amends and forms a part of the Lease. Landlord
and Tenant hereby ratify and confirm their obligations under the Lease and
represent and warrant to one another that each has no defenses thereto.
Additionally, Landlord and Tenant further confirm and ratify that, as of the
date hereof, (i) the Lease is and remains in good standing and in full force and
effect and time remains of the essence thereof, (ii) each has no claims,
counterclaims, set-offs or defenses against the other arising out of the Lease,
and other leases for space occupied by Tenant in the Building, or in any way
relating thereto or arising out of any other transaction between Landlord and
Tenant, and (iii) except as otherwise herein set forth, Tenant is not entitled
to any free rent, rent abatement, Landlord’s work contribution or allowance, or
Landlord’s work. Tenant acknowledges that Landlord has performed all obligations
imposed on Landlord by the Lease, and other leases for space occupied by Tenant
in the Building, prior to the date hereof.
35. Entire Agreement; No Waiver. This Agreement, together with the Lease,
constitutes the entire agreement of the parties hereto with respect to the
matters stated herein, and may not be amended or modified unless such amendment
or modification shall be in writing and shall have been signed by the party
against whom enforcement is sought. No waiver by

 

26



--------------------------------------------------------------------------------



 



either party or any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply. If any provision of this Agreement shall be
invalid or unenforceable, the remainder of this Agreement or the application of
such provision other than to the extent that it is invalid or unenforceable
shall not be affected, and each provision of this Agreement shall remain in full
force and effect notwithstanding the invalidity or unenforceability of such
provision, but only to the extent that application and/or enforcement, as the
case may be, would be equitable and consistent with the intent of the parties in
entering into this Agreement.
36. Submission of Amendment. The submission by Landlord to Tenant of this
Agreement shall have no binding force or effect, shall not constitute an option
for the leasing of the Premises, nor confer any rights or impose any obligations
upon either party until the execution thereof by Landlord and the delivery of an
executed original copy thereof to Tenant or its representative. This Amendment
shall not be binding upon either party unless and until it is fully executed and
delivered to both parties.
37. Binding Effect; Governing Law. This Agreement shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective successors and
assigns. In the event of any conflict or inconsistency between the terms of this
Agreement and the remaining terms of this Lease, the terms of this Agreement
shall govern and control. This Agreement shall be governed by the laws of the
State of New York.
38. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original, but all of which shall constitute
one and the same document. It is not necessary that all parties sign all or any
one of the counterparts, but each party must sign at least one counterpart for
this Amendment to be effective.
39. No Recordation. Landlord and Tenant agree that this Agreement shall not be
recorded.
[The remainder of this page is intentionally blank. Signatures are on the next
page.]

 

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have duly executed this Agreement as of the date first written above.

            LANDLORD:

500-512 SEVENTH AVENUE LIMITED PARTNERSHIP
      By:   /s/ Joseph Chetrit         Name and Title:             

            TENANT:

G-III LEATHER FASHIONS, INC.
      By:   /s/ Wayne S. Miller         Name and Title:             

 

28